UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 18-1041
                                     _____________

                            HEATHER R. OBERDORF;
                        MICHAEL A. OBERDORF, her husband,
                                               Appellants
                                         v.
                               AMAZON.COM INC.,
                              a Washington Corporation
                             ______________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 4-16-cv-01127)
                   District Judge: The Honorable Matthew W. Brann
                               ______________________

    Before: SMITH, Chief Judge, AMBRO, CHAGARES, JORDAN, HARDIMAN,
          SHWARTZ, KRAUSE, RESTREPO, BIBAS, PORTER, MATEY,
                PHIPPS, SCIRICA* AND ROTH*, Circuit Judges


                               ORDER SUR PETITION
                             FOR REHEARING EN BANC


       A majority of the active judges having voted for rehearing en banc in the above

captioned cases, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc at a time convenient to the Court. The

opinion and judgment entered July 3, 2019 are hereby vacated.

_____________
      *Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4


                                            1
                               BY THE COURT,

                               s/ D. Brooks Smith
                               Chief Judge

Dated: August 23, 2019

kr/cc: All Counsel of Record




                                 2